Citation Nr: 1223173	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating prior to April 22, 2011, and in excess of a 10 percent disability rating thereafter, for service-connected bilateral otosclerosis with hearing loss.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus type II or service-connected coronary artery disease (CAD) or due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to June 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's January 2008 claim for entitlement to a compensable disability rating for his hearing loss disability was denied in a May 2008 rating decision.  The Veteran disagreed and perfected an appeal.  In a March 2011 decision, the Board remanded the Veteran's claim for further evidentiary development.  In a January 2012 rating decision, the RO evaluated the Veteran's hearing loss disability as 10 percent disabling effective April 22, 2011, the date that the Veteran was examined by a VA audiologist.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's claim for service connection for glaucoma was denied in a February 2005 rating decision.  The Veteran disagreed and perfected an appeal.  

The record indicates that the appellant has requested Board and RO hearings.  A thorough review of the record reveals that the appellant has withdrawn all of those requests.  See statement from the Veteran dated in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Hearing loss

The Board remands the Veteran's claim regarding otosclerosis with hearing loss because the record indicates medical evidence regarding the disability is not included in the Veteran's VA claims folder.  Specifically, the April 2011 hearing loss examination by Dr. D.O. refers to an audiogram dated April 22, 2009, and an audiogram from 2007.  The examination reports are not in the Veteran's VA claims folder.  Similarly, the record includes a November 10, 2009, audiology consult report that states that an "audiologic evaluation was conducted - results available in ROES Audiogram Display."  The November 2009 report provides a summary of the Veteran's hearing loss, but the underlying examination is not in the Veteran's VA claims folder.  

VA should make all reasonable efforts to obtain all three documents and include them in the Veteran's VA claims folder.  The Court has held that when clinical medical evidence is referenced by VA healthcare providers, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified. See Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Glaucoma

In the March 2011 decision, the Board remanded the Veteran's claim for entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus type II or service-connected coronary artery disease (CAD) or due to exposure to herbicides for a medical examination that would describe the extent and nature of the Veteran's glaucoma, and which included the following opinions: (1) whether it is at least as likely as not that the Veteran's glaucoma began in or is related to his active duty service to include exposure to Agent Orange, an herbicide; (2) if the Veteran's glaucoma is not related to service or to exposure to Agent Orange, is it at least as likely as not that the Veteran's glaucoma is due to service-connected diabetes mellitus or CAD; (3) if the Veteran's glaucoma was not due to diabetes mellitus or CAD, is it at least as likely as not that the Veteran's glaucoma was aggravated beyond its natural progression by diabetes mellitus or CAD.

The record shows that the Veteran was examined in April 2011 by a VA medical examiner.  The examination report states that the Veteran is diagnosed with glaucoma "consistent with optic nerve head appearance and Goldmann Visual Field result today, cataract in the right eye, psuedophakia of the left eye, diabetes mellitus without retinopathy both eyes, hypertensive retinopathy, mild both eyes."  In providing the requested opinions, the examiner stated that the Veteran's glaucoma is "less likely than not not [sic] related to the patient's current diabetes or any history of service connected disability or service connected incident."  The examiner did not, however, specifically address whether exposure to Agent Orange is a potential or likely cause of glaucoma, and it is unclear whether the examiner considered the effect Agent Orange may have had on the Veteran's glaucoma.  

The examiner also opined that "it is less likely as not that the [Veteran's] current glaucoma is caused by or related to his service connected diabetes as recent studies have shown that diabetes actually can be more of a protective factor when related to glaucoma and is not a causative agent of glaucoma and as a result is not aggravated by his current diabetes mellitus."  However, the report is deficient because the examiner failed to provide any opinion regarding whether the Veteran's glaucoma could have been caused or aggravated by his service-connected CAD.  

As stated above, the Court held in Stegall v. West, 11 Vet. App. 268, 271 (1998), that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  In addition, the Court has held that "[A]n opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  D'Aries v. Peake, 22 Vet. App. 97. 104 (2008), quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In this case, the Board specifically requested an opinion whether it was at least as likely as not that the Veteran's glaucoma was caused or aggravated by his service-connected CAD.  Although the examiner provided an opinion that the Veteran's glaucoma was not "related to the patient's current diabetes or any history of service connected disability or service connected incident," the Board has no way of gleaning from the examination report how the examiner reached the conclusion.  The probative value of a physician's conclusion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board observes that the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  

In sum, the Board finds that VA has not substantially complied with the Board's March 2011 remand.  

Service treatment records

The Board also notes that the Veteran served more than 20 years on active duty, yet the service treatment records in the Veteran's VA claims folder indicate service from a shorter period.  The Board further notes that VA has sought the Veteran's service treatment records on at least two occasions from the National Personnel Records Center.  Because the Veteran continues to seek a claim for service connection, the Veteran's service treatment records remain material and relevant to pending claims.  Therefore, another attempt to obtain the records should be made.  If additional service treatment records are not located, then VA should notify the Veteran in accordance with 38 C.F.R. § 3.159(e), and inform him of alternate sources of evidence that can substitute for service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records that pertain to the Veteran that are not already of record including relevant records dating from December 27, 2011.  

In addition, VA should obtain the following VA medical records pertaining to the Veteran (see VA examination report of April 26, 2011, and VA audiology/speech consult dated November 10, 2009):

(a) an audiogram dated April 22, 2009;
(b) an audiogram from 2007; and,
(c) an audiologic evaluation conducted on November 10, 2009 and available in ROES Audiogram Display.

2.  If an April 22, 2009, VA audiogram is not obtained, request an addendum from the April 26, 2011, VA ear disease examiner.  Ask that the examiner clarify whether the April 22, 2009, VA audiogram referenced in the ear disease examination report, was actually a reference to the April 22, 2011, VA audiogram.  

If an audiogram from 2007 is not located, ask the examiner to clarify the date of the 2007 audiogram referenced in the April 26, 2011, examination report. 

3.  Contact the National Personnel Records Center and any other appropriate record keeping agency and request the Veteran's complete service treatment records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain that additional records do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also, inform him of alternate sources of evidence that can substitute for missing service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

4.  Provide the Veteran's VA claims folder to an appropriate VA examiner.  The examiner should review the Veteran's VA claims folder and provide the following opinions:  

(a) is it at least as likely as not that the Veteran's glaucoma began in or is related to his active duty service to include exposure to Agent Orange, an herbicide; 

(b) is it at least as likely as not that the Veteran's glaucoma is due to service-connected diabetes mellitus; 

(c) is it at least as likely as not that the Veteran's glaucoma is due to service-connected CAD;

(d)  is it at least as likely as not that the Veteran's glaucoma was aggravated (i.e., worsened) beyond its natural progression by his service-connected diabetes mellitus;

(e)  is it at least as likely as not that the Veteran's glaucoma was aggravated (i.e., worsened) beyond its natural progression by his service-connected CAD.

The examiner should provide a complete rationale that explains how the opinion was reached and what medical bases there are to support the opinion.

If the examiner determines that a physical examination of the Veteran is required in order to provide the requested opinions, one should be provided.

5.  Ensure that the examiner's opinion complies with the Board's remand, complete any other development deemed necessary and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



